March 1, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Attention: amended N-SAR B/A Re: The Dreyfus/Laurel Funds Trust -Dreyfus Core Value Fund -Dreyfus High Yield Fund (the Funds) 1933 Act File No.: 33-43846 1940 Act File No.: 811-524 CIK No.: 053808 Dear Sir/Madam: On February 25, 2010, The Dreyfus/Laurel Funds Trust transmitted the annual Form N-SAR for the Funds for the period ended December 31, 2009. Such filing was transmitted and filed with the Securities and Exchange Commission (the SEC) with the Accession Number: 0000053808-10-000007. This amended Form N-SAR B/A is being filed due to a change in the date of the Report of Independent Registered Public Accounting Firm, which was attached as Exhibit 77B. Please address any comments or questions to the attention of the undersigned at (212) 922-6785. Very truly yours, /s/ Donna M. Quilty Donna M. Quilty, Legal Assistant
